Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “the lens substrate” lacks antecedent basis.  The same for claim 10 at   line 3.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al 2015/0286068 (see Fig. 4b; paragraphs 0007, 0020-0040, 0125 and 0166) in view of Ishak et al 2008/0186448 (see paragraphs 0091, 0093, 0148 and 0149) and Bojkova et al 2012/0286435 (see paragraphs 0003 and 0029).
Chene et al discloses computer modelling of an ophthalmic lens, the lens model (see Fig. 4b) having a front face with a prescription power and a back face with a Fresnel lens.  The primary reference also teaches at paragraph 0166 that an ophthalmic lens is to be produced from the model, which of course one of ordinary skill in the art would be expected to do.  Ie, it would not make sense to form a computer model of a lens unless such lens was ultimately made in some manner.  The primary reference also teaches (paragraph 0007) that it is known in the art to form finished lenses by machining a prescription face onto a semi-finished blank.  Hence, the only aspects missing from Chene et al are that the transmittance of visible light of the ophthalmic lens is smaller than 80%.  Ishak et al discloses forming lenses that have a visible light transmittance of between 80-85% by using dyes, coatings or films to achieve the desired effect and Bojkova et al teaches that lenses would have a visible light transmittance of less than 80%.  Clearly, the lower limit of 80 % as taught in Ishak et al for visible light transmittance is not very different from a value of “at least 70%” as taught in Bojkova et al.  It is submitted that based on the teachings of Ishak et al and Bojkova et al, one of ordinary skill in the art would have found it obvious to have modified the ophthalmic lens and blank of Chene et al with a visible light transmittance of “smaller than 80%” dependent on the exact optical—ie, light blocking-- properties desired for the lens.  It is submitted that instant claims 3 and 4 are met in the primary reference as would claim 6 bet met using a semi-finished blank as taught at paragraph 0007 of Chene et al.  Clearly, a semi-finished blank containing the Fresnel rings on the rear surface would be finished by surfacing as set forth in instant claim 7.  The selection of the semi-finished blank from a limited set of at least two as recited in claims 8 and 9 would have been obvious in that one of ordinary skill would desire to form as few blanks as necessary to produce the desired lens.  Chene et al teaches frame mounting at paragraph 0005, such of course being conventional in the art and a requirement for an eyeglass lens.  The operations set forth in instant claim 11 are all well known in the art—Officail Notice is hereby taken of this—and any one of them would have been appropriate for providing the lens with the light filtering property disclosed in Ishak et al.  The computer modelling of Chene et al using a system and computer readable storage medium with instructions to be executed by the computer would obviously have been employed in the combination as applied—ie, to form the lens using the instant method as recited in claims 12 and 13.  
3.Claim(s) 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chene et al 2015/0286068 (see Fig. 4b; paragraphs 0007, 0020-0040, 0125 and 0166) in view of Ishak et al 2008/0186448 (see paragraphs 0091, 0093, 0148 and 0149) and Bojkova et al 2012/0286435 (see paragraphs 0003 and 0029) and further in view of Wildsmith et al 2004/0075809 (see paragraphs 0022-0023, 0037-0038 and 0044).
Chene et al, Ishak et al and Bojkova et al are applied for reasons of record, the references disclosing the basic claimed lens formation method lacking essentially details as to providing the lens molds to make the lenses.  Wildsmith et al discloses that such is purely conventional in the art in a computer oriented contact lens manufacturing process.  It certainly would have been obvious to one of ordinary skill in the art at the time of filing to have modified the lens modelling and production method of Chene et al with a production method involving lens formation and lens molding using the molds as such is purely conventional in the art.  The exact design of the molds as recited in instant claims 15-18 would have been an obvious feature in the combination dependent on the exact lens desired.  Claim 19 is rejected for reasons of record as set forth for claim 11, supra, and claim 20 is submitted as being obvious employing the films and coatings of Ishak et al.  Instant claims 21 and 22 are submitted as being conventional in the art—Official Notice is hereby taken of this-- and obvious modifications to the combination as applied to form the desired lens.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742